Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                 DETAILED ACTION
  
1. 	Claims 1-14, 16-21 are presented for the examination.

                                                    Continued Examination Under 37 CFR 1.114   	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2021 has been entered. 


                                                         Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-10, 12-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Courage (US 20090088254 Al) in view of Fields( US 6128655 A) and further in view of Lewallen(US 6801224 B1).

As to claim 1, Courage teaches receive a service request from a terminal (the user can access their page via a web browser client 403 of a personal computer 400, and can submit a query to the web gateway 410 for objects according to one or more query parameters such as the names of the buddies, the time frame the user is interested in, the name of the videogame, and the names of the achievements, para [0038], In 20-30), wherein a first interface associated
with a first application is presented at the terminal ( user can create a webpage on a social networking website maintained by the social networking server 406, para[0028], In 12-35); determine that the service request is associated with a second application (For example, in the instance that a user wants to devote a section of his, or her, webpage to the achievements earned by his, or her, buddies, the user can access their page via a web browser client 403 of a personal computer 400, and can submit a query to the web gateway 410 for objects according to one or more query parameters such as the names of the buddies, the time frame the user is interested in, the name of the videogame, and the names of the achievements. The API 410 coupled to the web gateway 410 can receive the request, and search the database 214 for event objects that meet the specified parameters, para [0038], In 17-35); determine interface data that is used to generate a second interface associated with the second application (The user 401-1 can configure he social networking website to query the database 214 via the API 410, and request all achievement related event objects for user 101-1 in Football game XYZ. User 401-1 can then arrange the objects as he, or she, wants on their webpage, e.g., the event objects can be send the interface data to the terminal, wherein the interface data is used by the terminal to arrange and embedded the second interface associated with the second application within the first interface associated with the first application( The user 401-1 can configure he social networking website to query the database 214 via the API 410, and request all achievement related event objects for user 101-1 in Football game XYZ. User 401-1 can then arrange the objects as he, or she, wants on their webpage, e.g., the event objects can be embedded in the social networking webpage, and for example, the objects can have pictures associated with the achievements that include hypertext links to webpages that include additional related information about the picture in the event object, para[0038], In 35-45/ computer 400 can include, but is not limited to, a desktop computer, a mobile phone, a PDA, a personal music player, or any other device that can access information from a network such as the Internet. In this example embodiment, the user 401-1 can query the database 214, and receive one or more event objects that meet the criteria in the query. The widget 402 can then be configured to reformat the information, aggregate it, use it to plot graphs, or do any number of unique and creative things with it to display the data in the objects, para [0029], In 5-30); and a memory coupled to the processor and configured to provide the processor with instructions (para [0025], In 16-20/ para [0039], In 1-16).
Courage does not teach send a parsing engine to a terminal, wherein the interface data is used by the parsing engine received at the terminal to generate and embed the second interface associated with the second application within the first interface associated with the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Courage with Fields to incorporate the feature of send a parsing engine to a terminal, wherein the interface data is used by the parsing engine received at the terminal to generate and embed the second interface associated with the second application within the first interface associated with the first application because this reduces the expense and effort of providing content in a new hosting web site.
Courage and Fields do no teach determine, included in the service request, an identifier associated with an operating system that is associated with the terminal; send, to the terminal, a parsing engine corresponding to the operating system. However, Lewallen determine, included in the service request, an identifier associated with an operating system that is associated with the terminal; send, to the terminal, a parsing engine corresponding to the operating system(If (at block 302) the received API[request] is not a plug-in API to instantiate a window for an executing instance of the plug-in application, then the bridge 4 determines (at block 304) whether the received API is a plug-in API[identifier] , which would call a window handle to use to draw into the window the operating system[operating system] assigns to the plug-in application. If the API is a plug-in API, then the bridge 4 passes (at block 306) the pointer 208 to the window handle 210 to the plug-in API. The plug-in API then uses the received window handle  to draw[insert] content into the window assigned to the IFRAME, col 11, ln 3-25/ Many plug-in applications do not support the DOM, and instead interact directly with the underlying browser and operating system components to present content. For instance, in the Microsoft insert] content and data. Plug-in programs include APIs that use the operating system window handle to directly write content into the GUI window used by the plug-in, col 9, ln 50-67).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Courage and Fields with Lewallen to incorporate the feature of determine, included in the service request, an identifier associated with an operating system that is associated with the terminal; send, to the terminal, a parsing engine corresponding to the operating system because this  allows  the operating system window handle to directly write content into the GUI window used by the plug-inPlug-in programs include APIs that use the operating system window handle to directly write content into the GUI window used by the plug-in.  
As to claim 2, Courage teaches the service request includes a service identifier and a set of service request parameters (para [0038], in 15-32).
As to claim 3, Courage teaches use the service identifier to look up the interface data; and update the interface data using the set of service request parameters prior to sending the interface data to the terminal/ para[0038] in 10-35).
As to claim 5, Courage teaches the second interface comprises one or more interactive elements and wherein the processor is further configured to: receive an operation request from the terminal, wherein the operation request is sent in response to a user selection of an interactive element at the second interface; and send an operation response corresponding to the operation request to the terminal, wherein the second interface is configured to present the operation response/ para[0038], In 7-35).
As to claim 6, Courage teaches wherein the first application is different front the second application (para [0038] in 1-30/para [0040]).
As to claim 7, Courage teaches the interface data comprises interface descriptive information and interactive action descriptive information, wherein the interface descriptive information describes an appearance of the second interface and wherein the interactive action descriptive information describes interactive actions that are executable at the second interface( para[0039]).
As to claims 8, 9, 10, 12, 13, they are presented for the same reasons as claims 1, 2, 3, 4, and 5 above.
As to claim 17, Courage teaches receive a selection of an interactive element in the second interface; use the interface data to determine an operation request corresponding to the interactive element; send the operation request to a server; receive an operation response from the server; and update the second interface based at least in part on the operation response (para [0038], In 5-30/ para [0042]).
As to claims 19-20, they are rejected for the same reasons as claims 16, 17 above.
As to claim 18, it is rejected for the same reason as claim 1 above. In additional, Fields teaches receive a parsing engine from a sender (the pass through publisher 101 retrieves the 
As to claim 21, Fields teaches receiving a user trigger for the generation of the service request via an input mode (col 3, In 65-67 to col 4, In 1-10) for the same reason as to claim 1 above.

3. Claims 4, 11, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Courage (US 20090088254 Al) in view of Fields( US 6128655 A) n view of Lewallen(US 6801224 B1) and further in view of Papery (US 7559034 Bl).

As to claim 4, Papery teaches receive a plurality of instances of interface data that is used to generate a plurality of second interfaces; and publish information associated with a plurality of service features corresponding to respective ones of the plurality of second interfaces (col 16, In 55-67/col 17, and In 1-17).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Courage and Fields and Lewallen with Paperny to incorporate the feature of a plurality of instances of interface data that is used to generate a plurality of second interfaces; and publish information associated with a plurality of service features corresponding to respective ones of the plurality of second interfaces because this solves this need by providing an alternative method of reusing the display space without calling new windows or leaving the data already being displayed on the screen.
As to claim 11, they are presented for the same reasons as claim 4 above.
As to claim 14, Paperny teaches the processor is further configured to receive a user trigger for the generation of the service request via an input mode (col 8, In 14-21) for the same reason as claim 1 above.
As to claim 16, Paperny teaches embed and present the second interface associated with the second application within the first interface associated with the first application comprises to determine a designated position within a page of the first interface associated with the first application based at least in part on context information associated with the first interface or the first application, wherein the second interface associated with the second application is embedded within the first interface associated with the first application at the designated position( col 16, In 55-67 to col 17, In 1-10) for the same reason as to claim 4 above .

                                       Response to the argument:

A. Applicant amendment filed on 02/12/2021 has been considered but they are not persuasive:

Applicant argued in substance that:

(1) “However, neither Courage nor Fields, alone or in combination, appears to teach, 
"determining, included in the service request, an identifier associated with an operating system that is associated with the terminal; send , to the terminal, a parsing engine corresponding to the operating system," as recited by claims 1 and 8, as amended.”.

 B. Examiner respectfully disagreed with Applicant's remarks:
As to the point (1), Lewallen teaches If (at block 302) the received API [request] is not a plug-in API to instantiate a window for an executing instance of the plug-in application, then the bridge 4 determines (at block 304) whether the received API is a plug-in API [identifier], which would call a window handle to use to draw into the window the operating system [operating system] assigns to the plug-in application. If the API is a plug-in API, then the bridge 4 passes (at block 306) the pointer 208 to the window handle 210 to the plug-in API. The plug-in API then uses the received window handle  to draw[insert] content into the window assigned to the IFRAME, col 11, ln 3-25/ Many plug-in applications do not support the DOM, and instead interact directly with the underlying browser and operating system components to present content. For instance, in the Microsoft Windows environment, the Apple Computer, Inc. insert] content and data. Plug-in programs include APIs that use the operating system window handle to directly write content into the GUI window used by the plug-in, col 9, ln 50-67).


                                         Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
 Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/LECHI TRUONG/
Primary Examiner, Art Unit 2194